Case 1:20-cv-20813-RNS Document 51 Entered on FLSD Docket 08/11/2020 Page 1 of 1



                            United States District Court
                                      for the
                            Southern District of Florida

  Sisvel International S.A. and 3G       )
  Licensing S.A., Plaintiffs,            )
                                         )
                                           Civil Action No. 20-20813-Civ-Scola
  v.                                     )
                                         )
  BLU Products Inc., Defendant.          )
                 Order Removing Claims Through Amendment
         In their stipulation of dismissal (ECF No. 50), the parties purport to
  stipulate to the dismissal, without prejudice, of a number of Plaintiffs Sisvel
  International S.A. and 3G Licensing S.A.’s claims. Although they don’t cite to
  any authority, the Court assumes they seek dismissal of these counts under
  Federal Rule Civil Procedure 41. This, however, is not the proper way to
  dismiss only a subset of claims within a multi-claim action. Instead, “[a]
  plaintiff wishing to eliminate particular claims or issues from the action should
  amend the complaint under Rule 15(a) rather than dismiss under Rule 41(a).”
  Klay v. United Healthgroup, Inc., 376 F.3d 1092, 1106 (11th Cir. 2004) (quoting
  8 Moore’s Federal Practice § 41.21[2], at 41–32). The Court therefore construes
  the stipulation as an unopposed motion, under Rule 15, to amend the
  pleadings to remove the identified counts: six through twelve. See,
  e.g., Anderberg v. Masonite Corp., 176 F.R.D. 682, 686 (N.D. Ga.1997) (“When a
  party seeks to dismiss a single claim in a multi-count complaint instead of an
  entire action . . . the motion should be treated as a motion to amend the
  complaint under Rule 15(a) to delete the specific claim.”). Because the parties
  are in agreement and the deadline to amend the pleadings has not yet passed,
  the Court finds good cause to grant the motion as construed. The Court deems
  the amended complaint (ECF No. 34) amended such that counts six through
  twelve are dropped from this action, without prejudice.
        Done and ordered in Miami, Florida, on August 10, 2020.


                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
